—Appeal by the defendant from a judgment of the County Court, Westchester County (Rosato, J.), rendered April 16, 1985, convicting him of robbery in the *652third degree, grand larceny in the third degree and petit larceny, after a nonjury trial, and imposing sentence.
Ordered that the judgment is modified, on the law, by reversing the conviction of petit larceny, vacating thé sentence imposed thereon, and dismissing that count of the indictment. As so modified, the judgment is affirmed.
The evidence supports the hearing court’s finding that the showup identification which occurred within a block and a half of the scene of the crime, approximately five minutes after the robbery, was appropriately and lawfully conducted in the interest of securing a prompt and reliable identification of the perpetrator of the crime (see, People v Brnja, 70 AD2d 17, affd 50 NY2d 366).
In any event, there was an independent basis for the in-court identification. The complainant was able to observe the defendant throughout the two-minute robbery in good lighting conditions and was able to convey a detailed and accurate description to the police officer immediately following the incident.
The defendant’s conviction for petit larceny, based on the theft of the same property from the victim as his conviction for grand larceny in the third degree, is an inclusory concurrent count of the latter and must be dismissed (CPL 300.40 [3] [b]). Bracken, J. P., Kunzeman, Eiber and Harwood, JJ., concur.